Citation Nr: 1139514	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  10-44 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1968 to April 1971.  He also served in the Minnesota Army National Guard.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

In the July 2010 rating decision, the RO also denied the Veteran's claim of entitlement to service connection for bilateral hearing loss.  The Veteran expressed disagreement with the RO's denial of that issue in July 2010; however, in an October 2010 statement which the RO accepted as a substantive appeal, the Veteran specifically asserted that he wished to withdraw that issue from appellate status.  See the October 2010 statement from the Veteran.  Since the Veteran's October 2010 statement was construed as a substantive appeal by the RO, the Veteran's withdrawal is construed as a withdrawal of the Veteran's July 2010 notice of disagreement with the RO's denial of his bilateral hearing loss claim.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).  Accordingly, that issue is no longer in appellate status and will be discussed no further.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.




REMAND

Reason for Remand:  To schedule the Veteran for a videoconference hearing. 

In the Veteran's October 2010 statement which was construed by the RO as a substantive appeal, there is no mention of the Veteran's wishes to present oral testimony in support of his claim.  Nonetheless, in November 2010, the RO sent the Veteran a letter which acknowledged "his request for a personal hearing before the travelling section of [BVA]" and included a Travel Board Election form for the Veteran to complete.  In August 2011, the Veteran submitted a completed Travel Board Election Form, in which he expressed that he wished to participate in a videoconference hearing "on an odd-numbered day [anytime] after November 16, 2011."  See the Veteran's August 2011 Travel Board Election Form and statement. Accordingly, the Veteran should be scheduled for such a hearing. 

In order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  

Accordingly, the case is REMANDED for the following action: 

The RO/AMC should take appropriate steps in order to schedule the Veteran for a videoconference hearing in accordance with his August 2011 request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


